EXHIBIT 10.53

STANDARD OFFICE LEASE

ARTICLE 1.00 BASIC LEASE TERMS

1.01     Parties. This lease agreement (“Lease”) is entered into by and between
the following Lessor and Lessee:

2221 Bijou Limited Liability Company (“Lessor”)
a Colorado Limited Liability Company

American Teleconferencing Service Ltd. (“Lessee”)

1.02     Leased Premises. In consideration of the rents, terms, provisions and
covenants of this Lease, Lessor hereby leases, lets and demises to Lessee the
following described premises (“leased premises”):

 

50,000

 

Square Feet (Approximate sq. ft. “phased-in as per Rent Schedule - Addendum A)

 

The Chidlaw Building

 

(Name of building or project)

 

2221 East Bijou Street

 

(Street address/suite number)

 

Colo Spgs, CO 80909

 

(City, State, and Zip code)

 


1.03     Leased Premises. Subject to and upon the conditions set forth herein,
including Article 11.05, the term of this lease shall commence on 120 days after
Lessee’s acceptance of plans and specifications or Lessor’s notice as set forth
in Article 6.01 and shall terminate 120 months thereafter.

1.04     Base Rent and Security Deposit. Base rent is shown on Addendum A.
Security deposit is $12,500.00.

1.05     Addresses.

 

Lessor’s

 

Lessee’s

 

 

 

 

 

2221 Bijou Limited Liability Co.

 

American Teleconferencing Services, Ltd.

 

c/o Fieldhill Properties

 

2221 East Bijou Street

 

P.O. Box 158

 

Colorado Springs, CO 80909

 

Chaska, MN 55318

 

 

 

 

 

 

 


1.06     Permitted Use. Office and related uses. Tenant shall have access and
use availability on a 24-hour per day basis during the Lease term.

ARTICLE 2.00 RENT

2.01     Base Rent. Lessee agrees to pay monthly as base rent during the term of
this Lease the sum of money set forth in Section 1.04 of this Lease, which
amount shall be payable to Lessor at the address shown above. One monthly
installment of rent shall be due and payable on the date of occupancy by Lessee
for the first month’s rent and a like monthly installment shall be due and
payable on or before the first day of each calendar month succeeding the
commencement date or completion date during the term of this Lease; provided, if
the commencement date or the completion date should be a date other than the
first day of a calendar month, the monthly rental set forth above shall be
prorated to the end of that calender month, and all succeeding installments of
rent shall be payable on or before the first day of each succeeding calendar
month during the term of this Lease. Lessee shall pay, as additional rent, all
other sums due under this Lease.

2.02     Operating Expenses. In the event, Lessor’s operating expenses for the
building and/or project of which the leased premises are a part shall, in any
calendar year during the term of this Lease, exceed the sum of $1.18 per square
foot, Lessee agrees to pay as additional rent Lessee’s pro rata share of such
excess operating expenses. Lessor may invoice Lessee monthly for Lessee’s pro
rata share of the estimated operating expenses for each calendar year, which
amount shall be adjusted each year based upon anticipated operating expenses.
Within ninety days following the close of each calendar year, Lessor shall
provide Lessee an accounting showing in reasonable detail all computations

 


1



--------------------------------------------------------------------------------

of additional rent due under this section. In the event the accounting shows
that the total of the monthly payments made by Lessee exceeds the amount of
additional rent due by Lessee under this section, the accounting shall be
accompanied by a refund. In the event the accounting shows that the total of the
monthly payments made by Lessee is less than the amount of additional rent due
by Lessee under this section, the accounting shall be accompanied by an invoice
for the additional rent. Notwithstanding any other provision in this Lease,
during the year in which the Lease terminates, Lessor, prior to the termination
date, shall have the option to invoice Lessee for Lessee’s pro rata share of the
excess operating expenses based upon the previous year’s accounting expenses. If
this Lease shall terminate on a day other than the last day of a calendar year,
the amount of any additional rent payable by Lessee applicable to the year in
which such termination shall occur shall be pro rated on the ratio that the
number of days from the commencement of the calendar year to and including the
termination date bears to 365. Lessee shall have the right, at its own expenses
and within a reasonable time, to audit Lessor’s books relevant to the additional
rent payable under this section. Lessee agrees to pay any additional rent due
under this section within twenty (20) days following receipt of the invoice or
accounting showing additional rent due.

2.03     Definition of Operating Expenses. The term “operating expenses”
includes all expenses incurred by Lessor with respect to the maintenance and
operation of the building of which the leased premises are a part, including,
but not limited to, the following: maintenance, repair and replacement costs:
electricity, fuel water, sewer, gas and common area utility charges; window
washing; trash removal; landscaping and pest control; management fees, wages and
benefits payable to employees of Lessor whose duties are directly connected with
the operation and maintenance of the building; all services, supplies, repairs,
replacements, or other expenses for maintaining and operating the building or
project including parking and common areas; the cost, including interest,
amortized over its useful life, of any capital improvement made to the building
by Lessor after the date of this Lease which is required under any governmental
law or regulation that was not applicable to the building at the time it was
constructed; the cost, including interest, amortized over its useful life, of
installation of any device or other equipment which improves the operating
efficiency of any system within the leased premises and thereby reduces
operating expenses; all other expenses which would generally be regarded as
operating and maintenance expenses which would reasonably be amortized over a
period not to exceed five years; all real property taxes and installments of
special assessments, including dues and assessments by means of deed
restrictions and/or owners’ associations which accrue against the building of
which the leased premises are a part during the term of this Lease and all
insurance premiums Lessor is required to, pay or deems necessary to pay,
including public liability insurance, with respect to the building. The term
operating expenses does not include the following: repairs, restoration or other
work occasioned by fire, wind, the elements or other casualty; income and
franchise taxes of Lessor; expenses incurred in leased to or procuring of
lessees, leasing commissions, advertising expenses and expenses for the
renovating of space for new lessees; interest or principal payments on any
mortgage of other indebtedness of Lessor; compensation paid to any employee of
Lessor above the grade of property manager; any depreciation allowance or
expense; or operating expenses which are the responsibility of Lessee.

2.04     Late Payment Charge. Other remedies for nonpayment of rent
notwithstanding, if the monthly rental payment is not received by Lessor on or
before the fifteenth (15th) day of the month for which the rent is due, of if
any other payment due Lessor by Lessee is not received by Lessor on or before
the tenth day of the month next following the month in which Lessee was
invoiced, a late payment charge of five percent of such past due amount shall
become due and payable in addition to such amounts owed under this lease.

2.05     Increase in Insurance Premiums. If an increase in any insurance
premiums paid by Lessor for the building is caused by Lessee’s use of the leased
premises in a manner other than as set forth in Section 1.06, or if Lessee
vacates the leased premises and causes an increase in such premiums, then Lessee
shall pay as additional rent the amount of such increase to Lessor.

2.06     Security Deposit. The security deposit set forth above shall be held by
Lessor for the performance of Lessee’s covenants and obligations under this
Lease, it being expressly understood that the security deposit shall not be
considered an advance payment of rental or a measure of Lessor’s damage in case
of default by Lessee. Upon the occurrence of any event of default by Lessee,
Lessor may, from time to time, and after the giving of notice as provided herein
and should Lessee fail to cure, without prejudice to any other remedy, use the
security deposit to the extent necessary to make good any arrears of rent, or to
repair any damage or injury, or pay any expense or liability incurred by Lessor
as a result of the event of default or breach of covenant, and any remaining
balance of the security deposit shall be returned by Lessor to Lessee upon
termination of this Lease. If any portion of the security deposit is so used or
applied, Lessee shall upon twenty days written notice from Lessor, deposit with
Lessor by cash or cashier’s check an amount sufficient to restore the security
deposit to its original amount.

2.07     Holding Over. In the event that Lessee does not vacate the leased
premises upon the expiration or termination of this Lease, Lessee shall be a
tenant at will for the holdover period of all of the terms and provisions of
this Lease shall be applicable during that period, except that Lessee shall

 


2



--------------------------------------------------------------------------------

pay lessor as base rental for the period of such holdover, an amount equal to
two times the base rent which would have been payable by Lessee had the holdover
period been a part of the original term of this Lease. In the event of holdover,
Lessee agrees to vacate and deliver the leased premises to Lessor upon Lessee’s
receipt of notice from Lessor to vacate. The rental payable during the holdover
period shall be payable to Lessor on demand. No holding over by Lessee, whether
with or without the consent of Lessor, shall operate to extend the term of this
Lease.

ARTICLE 3.00 OCCUPANCY AND USE

3.01     Use. Lessee warrants and represents to Lessor that the leased premises
shall be used and occupied only for the purpose as set forth in Section 1.06.
Lessee shall occupy the leased premises, conduct its business and use reasonable
efforts to control its agents, employees, invitees and visitors in such a manner
as is lawful, reputable and will not create a nuisance. Lessee shall use
reasonable efforts to not permit any operation which emits any odor or matter
which intrudes into other portions of the building, use any apparatus or machine
which makes undue noise or causes vibration in any portion of the building or
otherwise interfere with, annoy or disturb any other lessee in its normal
business operations or Lessor in its management of the building. Lessee shall
neither permit any waste on the leased premises nor allow the leased premises to
be used in any way which would, in the reasonable opinion of Lessor, be extra
hazardous on account of fire or which would in any way increase or render void
the fire insurance on the building. It is expressly agreed that the leased
premises do not include land beneath nor any space above the finished ceiling
level of the premises, provided that Lessee shall have the non-exclusive right
to use a portion of such space for the location of Lessee’s construction and
equipment serving the leased premises subject to reasonable approval of Lessor
as to location and installation.

3.02     Signs. No sign of any type or description shall be erected, placed or
painted in or about the leased premises or project except those signs submitted
to Lessor in writing and reasonably approved by Lessor in writing, and which
signs are in conformance with Lessor’s reasonable sign criteria established for
the project. All interior and exterior signs for tenant’s use shall be at
tenant’s sole cost and expense but shall be included in the tenant improvement
allowance provided by Landlord as set forth in Addendum B.

3.03     Compliance with Laws, Rules and Regulations. Lessee, at Lessee’s sole
cost and expense, shall comply with all laws, ordinances, orders, rules and
regulations or state, federal, municipal or other agencies or bodies having
jurisdiction over the use, condition or occupancy of the leased premises. Lessee
will comply with the rules and regulations of the building adopted by Lessor
which are set forth on a schedule attached to this Lease. Lessor shall have the
right at all times to change and amend the rules and regulations in any
reasonable manner as may be deemed advisable for the safety, care, cleanliness,
preservation of good order and operation or use of the building or the leased
premises. All changes and amendments to the rules and regulations of the
building will be sent by Lessor to Lessee in writing and shall thereafter be
carried out and observed by Lessee.

3.04     Warranty of Possession. Lessor warrants that it has the right and
authority to execute this Lease, and Lessee, upon payment of the required rents
and subject to the terms, conditions, covenants and agreements contained in this
Lease, shall have possession of the leased premises during the full term of this
Lease as well as any extension or renewal thereof. Lessor shall not be
responsible for the accts or omissions of any other lessee or third party that
may interfere with Lessee’s use and enjoyment of the leased premises.

3.05     Inspection. Lessor or its authorized agents shall at any and all
reasonable times and upon reasonable notice to Lessee have the right to enter
the leased premises to inspect the same, to supply janitorial service or any
other service to be provided by Lessor, to show the leased premises to
prospective purchasers or lessees, and to alter, improve or repair the leased
premises or any other portion of the building at reasonable times and upon
reasonable notice. Lessee hereby waives any claim for damages for injury or
inconvenience to or interference with Lessee’s business, any loss or occupancy
or use of the leased premises, and any other loss occasioned thereby. Lessor
shall at all times have and retain a key with which to unlock all doors in upon
and about the leased premises at reasonable times and upon reasonable notice.
Lessee shall not change Lessor’s lock system or in any other manner prohibit
Lessor from entering the leased premises at reasonable times and upon reasonable
notice. Lessor shall have the right to use any and all reasonable means which
Lessor may deem proper to open any door in an emergency without liability
therefor.

ARTICLE 4.00 UTILITIES AND SERVICE

4.01     Building Services. Lessor shall provide water and electricity for
Lessee during the term of this Lease. Lessee shall pay all telephone charges.
Lessor shall furnish Lessee hot and cold water at those points of supply
provided for general use of other lessees in the building, central heating and
air conditioning in season (at times Lessor normally provides these services to
other lessees in the building, and at temperatures an in amounts as are
considered by Lessor to be standard or in compliance with


3



--------------------------------------------------------------------------------

governmental regulations). Electric service shall be separately metered to the
leased premises to assist in billing Lessee for its electrical consumption.
Lessor shall also provide routine maintenance, painting and electric lighting
service for all public areas and special service areas of the building in the
manner and to the extent deemed by Lessor to be reasonably standard. Should any
of the equipment or machinery break down, or for any cause cease to function
properly, Lessor shall use reasonable diligence to repair the same promptly, but
Lessee shall have no claim for rebate of rent on account of any interruption in
service occasioned from the repairs. Lessor reserves the right from time to time
to make changes in the utilities and services provided by Lessor to the
building.

4.02     Theft or Burglary. Lessor shall not be liable to Lessee for losses to
Lessee’s property or personal injury caused by criminal acts or entry by
unauthorized persons into the leased premises or the building.

4.03     Janitorial Service. Lessor shall furnish janitorial services to the
public areas of the building three to five times per week during the term of
this Lease, excluding holidays. Lessee shall contract and pay for janitorial
services to its leased premises.

4.04     Excessive Utility Consumption. Lessee shall pay all utility costs
occasioned by high electrical consumption electrodata processing machines,
telephone equipment, computers and other equipment of high electrical
consumption, including without limitation, the cost of installing, servicing and
maintaining any special or additional inside or outside wiring or lines, meters
or submeters, transformers, poles, air conditioning costs, or the cost of any
other equipment necessary to increase the amount or type of electricity or power
available to the leased premises. Notwithstanding the foregoing, standard P.C.,
telephone equipment and other similar standard office equipment shall not be
deemed high electrical consumption equipment.

4.05     Window Covering. Lessor shall furnish and install window coverings on
all exterior windows to maintain a uniform exterior appearance. Lessee shall not
remove or replace these window coverings or install any other window covering
which would affect the exterior appearance of the building. Lessee may install
lined or unlined over draperies in the interior sides of he Lessor furnished
window coverings for interior appearance or to reduce light transmission,
provided such over draperies do not affect the exterior appearance of the
building or affect the operation of the building’s heating, ventilating and air
conditioning systems.

4.06     Charge for Service. All costs of Lessor for providing the services set
forth in Article 4.00 (except those charges paid by Lessee pursuant to Section
4.04) shall be subject to the additional rent provisions in Section 2.02.

ARTICLE 5.00 REPAIRS AND MAINTENANCE

5.01     Lessor Repairs. Lessor shall not be required to make any improvements
(except the initial Lessor’s improvements required in Article 6.01 and Addendum
B), replacements or repairs of any kind or character to the leased premises or
the project during the term of this Lease except as are set forth in this
section. Lessor shall maintain only the roof, foundation, parking and common
areas, the structural soundness of the exterior walls, doors, corridors, windows
and other structures or equipment serving the leased premises. Lessor’s cost of
maintaining and repairing the items set forth in this section are subject to the
additional rent provisions in Section 2.02. Lessor shall not be liable to
Lessee, except as expressly provided in this Lease, for any damage or
inconvenience, and Lessee shall not be entitled to any abatement or reduction of
rent by reason of any repairs, alterations or additions made by Lessor under
this Lease.

5.02     Lessee Repairs. Lessee shall, at its own cost and expense, repair and
replace any damage to injury to all or any part of the eased premises caused by
any act or omission of Lessee or Lessee’s agents, employees, invitees, licensees
or visitors; provided, however, if Lessee fails to make the repairs or
replacements promptly, Lessor may, at its option, after giving notice to Lessee,
and after Lessee having failed to make such repairs or replacements within
twenty (20) days of the date of such notice, make reasonable repairs or
replacements, and the cost of such repairs or replacements shall be charged to
Lessee as additional rent and shall become payable by Lessee with the payment of
the rent next due hereunder. Lessor may make emergency repairs without prior
notice to Lessee.

5.03     Request for Repairs. All request for repairs or maintenance to the
leased premises that are the responsibility of Lessor pursuant to any provision
of this Lease must be made in writing to Lessor at the address in Section 1.05.

5.04 Lessee Damages.          Lessee shall not damage any portion of the leased
premises or building, and at the termination of this Lease, by lapse of time or
otherwise, Lessee shall deliver the leased premises to Lessor in as good
condition as existed at the commencement date of this Lease, ordinary wear and
tear excepted. The cost and expense of any repairs necessary to restore the
condition of the leased premises shall be borne by Lessee.


4



--------------------------------------------------------------------------------

ARTICLE 6.00 ALTERATIONS AND IMPROVEMENTS

6.01     Lessor Improvements. Lessor will complete the construction of the
improvements to the leased premises in accordance with plans and specifications
agreed to by Lessor and Lessee, which plans and specifications are made a part
of this Lease by reference. Any changes or modifications to the approved plans
and specifications shall be made and accepted by written change order or
agreement signed by Lessor and Lessee and shall constitute an amendment to this
Lease. Either party may declare this Lease null and void if the plans and
specifications are not mutually approved, despite the best efforts of the
parties on or before forty-five (45) days after the execution date of this
Lease. Lessor shall bear the expense of its architect for the Lessor
improvements and Lessee shall bear the expenses of its space planning
consultant.

6.02     Lessee Improvements. Lessee shall not make or allow to be made any
alterations or physical additions in or to the leased premises without first
obtaining the written consent of Lessor, which consent shall not be unreasonably
withheld. Any alterations, physical additions or improvements to the leased
premises made by Lessee shall at once become the property of Lessor and shall be
surrendered to Lessor upon the termination of this Lease provided that Lessee
shall be entitled to retain the property listed on Exhibit A attached hereto,
and provided further that, Lessor, at its option, may require Lessee to remove
any physical additions and/or repair any alterations in order to restore the
leased premises to the condition existing at the time Lessee took possession,
reasonable wear and tear excepted, all costs of removal and/or alterations to be
borne by Lessee. This clause shall not apply to moveable equipment of furniture
owned by Lessee, which may be removed by Lessee at the end of the term of this
Lease if Lessee is not then in default and if such equipment and furniture are
not then subject to any other rights, liens and interests of Lessor.

ARTICLE 7.00 CASUALTY AND INSURANCE

7.01     Substantial Destruction. If the leased premises should be totally
destroyed by fire or other casualty, or if the leased premises should be damaged
so that rebuilding cannot reasonably be completed within ninety working days
after the date for written notification by Lessee to Lessor of the destruction,
this Lease shall terminate and the rent shall be abated for the unexpired
portion of the Lease, effective as of the date of the written notification.

7.02     Partial Destruction. If the leased premises should be partially damaged
by fire or other casualty, and rebuilding or repairs can reasonably be completed
within ninety working days from the date of written notification by Lessee to
Lessor of the destruction, this Lease shall not terminate, and Lessor shall at
its sole risk and expense proceed with reasonable diligence to rebuild or repair
the building or other improvements substantially the same condition in which
they existed prior to the damage. If the leased premises are to be rebuilt or
repaired and are untenantable in whole or in part following the damage, and the
damage or destruction was not caused or contributed to by act or negligence of
Lessee, its agents, employees, invitees or those for whom Lessee is responsible,
the rent payable under this Lease during the period for which the leased
premises are untenantable shall be adjusted to such an extent as may be fair and
reasonable under the circumstances. In the event that Lessor fails to complete
the necessary repairs or rebuilding within ninety working days from the date of
written notification by Lessee to Lessor of the destruction, Lessee may at its
option terminate this Lease by delivering written notice of termination to
Lessor, whereupon all rights and obligations under this Lease shall cease to
exist.

7.03     Lessee’s Insurance. Lessee shall, at its sole expense, maintain in
effect at all times during the Term insurance coverage with limits not less than
those set forth below with insurers licensed to do business in the State of
Colorado: a) Workers Compensation Insurance - minimum limit as defined by
Statute and as same may be amended from time to time; b) Employer’s Liability
Insurance - minimum limit $100,000; c) and Commercial General, Liability and
Bodily Injury/Property Damage Insurance, on a combined single limit basis, with
limits of not less than $500,000 per occurrence and with annual aggregate limits
of not less than $1,000,000. These policies shall be on a form acceptable to
Lessor, endorsed to include Lessor as an additional insured, state that the
insurance is primary over any insurance carried by Lessor, and the commercial
general liability policy shall include the following coverages: a)
premises/operations; b) independent contractors; c) broad form contractual in
support of the indemnity section of this lease; and, d) personal injury
liability.

If Lessee does not procure insurance as required, Lessor may, upon reasonable
advance written notice to Lessee, cause this insurance to be issued, and Lessee
shall pay to Lessor the premium for this insurance within twenty (20) days of
Lessor’s demand, plus interest at the highest lawful rate for a loan of like
amount from the date of payment by Lessor until repaid by Lessee.

7.03.01           Lessor’s Insurance. Lessor shall maintain at all times during
the term of this Lease form and after substantial completion: a) standard
all-risk fire and casualty insurance, covering the building in amounts at lease
equal to the full replacement cost of the building at the time in question, but
in no event less than such coverage as is required to avoid co-insurance
provisions; b) comprehensive public liability insurance; c) employer’s liability
insurance; d) excess liability insurance over the insurance


5



--------------------------------------------------------------------------------

referred by subsection C of this section; e) worker’s compensation insurance in
statutory limits; and, f) seen other insurance coverage as is customarily
carried in respect of comparable buildings. The limits shall be increased by
Landlord from time to time during the term of this lease to at least such
minimum limits as shall than be customary in respect of comparable buildings.

7.03.02           General Requirements. All policies of insurance required under
this article shall provide that they will not be canceled upon less than thirty
(30) days prior written notice to Lessor and Lessee. Each party shall furnish to
the other a certificate or certificates of insurance certifying that the
insurance coverage required is in force, if requested by the other party. The
coverage shall be issued by companies licensed to do business it the State of
Colorado and otherwise reasonably satisfactory to the parties. Not less than
thirty (30) days prior to expiration of the coverage, renewal policies or
certificates of insurance evidencing renewal shall be provided. Any insurance
required by the terms of this Lease may be under a blanket policy (or policies)
covering other properties of Lessor or Lessee and/or their related or affiliated
corporations. If such insurance is maintained under a blanket policy, the
respective party shall procure and deliver to the other party a statement from
the insurer or general agent of the insurer setting forth the coverage
maintained and the amount thereof allocated to the risk intended to be insured
here under.

7.04     Waiver of Subrogation. Anything in this Lease to the contrary
notwithstanding, Lessor and Lessee hereby waive and release each other of and
from any and all right of recover, claim, action or cause of action, against
each other, their agents, offices and employees, for any loss or damage that may
occur to the leased premises, improvements to the building which the leased
premises are a part, or personal property within the building, by reason of fire
or the elements, regardless of cause or origin, including negligence of Lessor
or Lessee end their agents, officers and employees. Lessor and Lessee agree
immediately to give their respective insurance companies which have issued
policies of insurance covering all risk of direct physical loss, written notice
of the terms of the mutual waivers contained it this section, and to have the
insurance policies properly endorsed, if necessary, to prevent the invalidation
of the insurance coverages by reason of the mutual waivers.

7.05     Hold Harmless. Lessor shall not be liable to Lessee’s employees,
agents, invitees, licensees or visitors, or to any other person, for an injury
to person or damage to property on or about the leased premises caused by any
act of omission of Lessee, its agents, servants or employees, or of any other
person entering upon the lease premises under express or implied invitation by
Lessee, or caused by the improvements located on the leased premises becoming
out of repair, the failure or cessation of any service provided by Lessor
(including security service and devices), or caused by leakage of gas, oil,
water or steam or by electricity emanating from the leased premises. Lessee
agrees to indemnify and hold harmless Lessor of and from any loss, attorney’s
fees, expenses or claims arising out of any such damage or injury.

Lessee shall not be liable to Lessor’s employees, agents, invitees, licensees or
visitors, or to any other person, for any injury to person or damage to property
on or about the leased premises and caused solely by an act or omission of
Lessor, its agents, servants or employees. Lessor agrees to indemnify and hold
harmless Lessee of and from any loss, attorney’s fees, expenses or claims
arising out of any such damage or injury.

ARTICLE 8.00 CONDEMNATION

8.01     Substantial Taking. If all or a substantial part of the leased premises
are taken for any public or quasi-public use under any government law, ordinance
or regulation, or by right of eminent domain or by purchase in lieu thereof, and
the taking would prevent or materially interfere with the use of the leased
premises for the purpose for which it was then being used, this Lease shall
terminate and the rent shall be abated during the unexpired portion of this
Lease effective on the date physical possession is taken by the condemning
authority. Lessee shall have no claim to the condemnation award or proceeds in
lieu thereof.

8.02     Partial Taking. If a portion of the leased premises shall be taken for
any public or quasi-public use under any governmental law, ordinance or
regulation, or by right of eminent domain or by purchase in lieu thereof, and
the Lease is not terminated as provided in Section 8.01 above, Lessor shall at
Lessor’s sole risk and expense, restore and reconstruct the building and other
improvements on the leased premises to the extent necessary to make it
reasonably tenantable. The rent payable under this Lease during the unexpired
portion of the term shall be adjusted to such an extent as may be fair and
reasonable under the circumstances. Lessee shall have no claim to the
condemnation award or proceeds in lieu thereof.

ARTICLE 9.00 ASSIGNMENT OR SUBLEASE

9.01     Lessor Assignment. Lessor shall have the right to sell, transfer or
assign, in whole or in part, its rights and obligations under this Lease and in
the building. Any such sale transfer or assignment shall operate to release
Lessor from any and all liabilities under this Lease arising after the date of
such


6



--------------------------------------------------------------------------------

said assignment or transfer.

9.02     Lessee Assignment. Lessee shall not assign, in whole or in part, this
Lease, or allow it to be assigned, in whole or in part, by operation of law or
otherwise (including without limitation by transfer of a majority interest of
stock, merger or dissolution, which transfer of majority interest of stock,
merger or dissolution shall be deemed an assignment) or mortgage or pledge the
same, or sublet the leased premises, in whole or in part, without the prior
written consent of Lessor, which consent shall not be unreasonable withheld or
delayed, and in no event shall any such assignment or sublease ever release
Lessee or arty guarantor from any obligation or liability hereunder. No assignee
or sublessee of the leased premises or any portion thereof may assign or sublet
the leased premises or any portion thereof without the written consent of
Lessor, which consent shall not be unreasonably withheld.

9.03     Conditions of Assignment. If Lessee desires to assign or sublet all or
any part of the leased premises, it shall so notify Lessor at least thirty days
in advance of the date on which Lessee desires to make such assignment or
sublease. Lessee shall provide Lessor with a copy of the proposed assignment or
sublease and such information as Lessor might reasonably request concerning the
proposed sublessee or assignee to allow Lessor to make informed judgements as to
the financial condition, reputation, operations and general desirability of the
proposed sublessee or assignee. Within fifteen days after Lessor’s receipt of
Lessee’s proposed assignment or sublease and all required information concerning
the proposed sublessee or assignee, Lessor shall have the following options: (1)
consent to the proposed assignment of sublease, or (2) refuse, in its reasonable
determination to consent to the proposed assignment or sublease, which refusal
shall be deemed to have been exercised unless Lessor gives Lessee written notice
providing otherwise. Upon the occurrence of an event of default, if all or any
party of the leased premises are then assigned or sublet, Lessor, in addition to
any other remedies provided by this lease or provided by law may, at its option,
collect directly from the assignee or sublessee all rents becoming clue to
Lessee by reason of the assignment of sublease, and Lessor shall have a security
interest in all properties on the leased premises to secure payment of such
sums. Any collection directly by Lessor from the assignee or sublessee shall not
be construed to constitute a novation or a release of Lessee or any guarantor
from the further performance of its obligations under this Lease.

9.04     Rights of Mortgagee. If the interests of Lessor under this Lease shall
be transferred by reason of foreclosure of other proceedings for enforcement of
any first mortgage or deed of trust on the leased premises, Lessee shall be
bound to the transferee (sometimes called the “Purchaser”) under the terms,
covenants and conditions of this Lease for the balance of the term remaining,
including any extensions or renewals, with the same force and effect as were
Lessor under this Lease, and Lessee agrees to attorn to the Purchaser, including
the first mortgagee under any such mortgage if it be the Purchaser, as its
Lessor. The Lease shall remain in effect upon any foreclosure of, or purchase
of, the building, so long as the Lessee is not then in default thereunder.
Lessor shall use its best efforts to obtain an Attornment and Subordination
Agreement, in a form acceptable to Lessee, between the parties and the existing
mortgagee within ten (10) days after the execution hereof. Should the Agreement
not be timely obtained, either party may declare this Lease null and void upon
written notice to the other party posted within ten (10) days after the
expiration of the ten (10) day period to provide the Agreement.

9.05     Estoppel Certificates. Lessee agrees to furnish, at reasonable times,
within twenty days after receipt of a request from Lessor or Lessor’s mortgage,
a statement certifying, if applicable, the following: Lessee is in possession of
the leased premises; the leased premises are acceptable; the Lease is in full
force and effect; he Lease is unmodified; Lessee claims no present charge, lien,
or claim of offset against rent; the rent is paid for the current month, but is
not prepaid for more than one month and will not be prepaid for more than one
month in advance; there is no known existing default by reason of some act of
omission by Lessor; and such other matters as may be reasonably required by
Lessor or Lessor’s mortgagee. Lessee’s failure to deliver such statement, in
addition to being a default under this Lease, shall be deemed to establish
conclusively that this Lease is in full force and effect except as declared by
Lessor, that Lesssor is not in default of any of its obligations under this
Lease, and that Lessor has not received more than one month’s rent in advance.

ARTICLE 10.00 DEFAULT AND REMEDIES

10.01   Default by Lessee. The following shall be deemed to be events of default
by Lessee under this Lease: (1) Lessee shall fail to pay when due any
installment of rent or any other payment required pursuant to this Lease. Lessee
shall be in default if rent is not paid by the first day of each month. However,
Lessee shall have the right to cure laid default until any eviction order be
issued by a court of competent jurisdiction; (2) Lessee shall abandon any
substantial portion of the leased premise; (3) Lessee shall fail to comply with
any term, provision or covenant of this Lease, other than the payment of rent,
and the failure is not cured within twenty days after written notice to Lessee
unless the ability to timely cure is not within the control of Lessee; (4)
Lessee shall file a petition or be adjudged bankrupt or insolvent under any
applicable federal or state bankruptcy or insolvency law or admit that


7



--------------------------------------------------------------------------------

it does not meet its financial obligations as they become due, or a receiver or
trustee shall be appointed for ___ or substantially all of the assets of Lessee;
or Lessee shall make transfer in fraud of creditors or shall make an assignment
for the benefit of creditors; or (5) Lessee shall do or permit to be done any
act which results in a lien being filed against the leased premises or the
building and/or project of which the leased premises are a part unless Lessee
provides reasonable protection therefor.

10.02   Remedies for Lessee’s Default. Upon the occurrence of any event of
default set forth in this Lease, Lessor shall have the option to pursue any one
or more of the remedies set forth herein without any notice or demand. (1)
Lessor may enter upon and take possession of the leased premises, by picking or
changing locks if necessary, and lock out, expel or remove Lessee and any other
person who may be occupying or any part of the leased premises without being
liable for any claim for damages, and relet the leased premises on behalf of
Lessee and receive the rent directly by reason of the reletting. Lessee agrees
to pay Lessor on demand any deficiency that may arise by reason of any reletting
of the leased premises; further, Lessee agrees to reimburse Lessor for any
expenditures made by it in order to relet the leased premises, including, but
not limited to, remodeling and repair costs. (2) Lessor may enter upon the
leased premises, by picking or changing locks if necessary, without being liable
for any claim to- damages, and, acting reasonable, do whatever Lessee is
obligated to do under the terms of this Lease. Lessee agrees to reimburse Lessor
on demand for any expenses which Lessor may incur in effecting compliance with
Lessee’s obligations under this Lease, (3) Lessee may terminate this Lease in
which event Lessee shall immediately surrender the leased premises to Lessor,
and if Lessee fails to surrender the leased premises, Lessor may, without
prejudice to any other remedy which it may have for possession or arrearages in
rent, enter upon and take possession of the leased premises by picking or
changing locks if necessary and lock out, expel or remove Lessee and any other
person who may be occupying all or any part of the leased premises without being
liable for any claim for damages. Lessee agrees to pay on demand the amount of
all loss and damage which Lessor may suffer by reason of the termination of this
Lease under this section, whether through inability to relet the leased premises
on satisfactory terms or otherwise. A rent concession or waiver of the base rent
shall not relieve Lessee of any obligation to pay any other charge due and
payable under this Lease including without limitation any sum due under Section
2.02. Notwithstanding anything contained in this Lease to the contrary, this
Lease may be terminated by Lessor only by mailing or delivering written notice
of such termination to Lessee, as provided herein and no other act or omission
of Lessor shall be construed as a termination of this Lease.

ARTICLE 11.00 DEFINITIONS

11.01   Abandon. “Abandon” means the vacating of all or a substantial portion of
the leased premises by Lessee, whether or not Lessee is in default of the rental
payments due under this Lease.

11.02   Act of God or Force Majeure. An “act of God” or “force majeure” is
defined for purposes of this Lease as strikes, lockouts, sitdowns, material or
labor restrictions by any governmental authority, unusual transportation delays,
riots, floods, washouts, explosions, earthquakes, fire storms, weather
(including wet grounds or inclement weather which prevents construction), acts
of the public enemy, wars, insurrections and any other cause not reasonably
within the control of Lessor and which by the exercise of due diligence Lessor
is unable, wholly or in part, to prevent or overcome.

11.03   Building or Project. “Building” or “project” as used in this Lease means
the building and/or project described in Section 1.02, including the leased
premises and the land upon which the building or project is situated.

11.04   Commencement Date. “Commencement date” shall be the date set forth in
Section 1.03. The commencement date shall constitute the commencement of the
term of this Lease for all purposes, whether or not Lessee has actually taken
possession.

11.05   Completion Date. “Completion date” shall be the date on which
improvements erected and to be erected upon the leased premises shall have been
completed in accordance with the plans and specifications described in Article
6.00. The completion date shall constitute the commencement of the term of this
Lease for all purposes, whether or not Lessee has actually taken possession.
Lessor shall use its best efforts to establish the completion date as the date
set forth in Section 1.03. In the event that the improvements have not in fact
been completed as of that date, Lessee shall notify Lessor in writing of its
objections. Lessor shall have a reasonable time after delivery of the notice in
which to take such corrective action as may be necessary and shall notify Lessee
in writing as soon as it deems such corrective action has been completed and the
improvements are ready for occupancy. Upon completion of construction, Lessee
shall deliver to Lessor a letter accepting the leased premises as suitable for
the purposes for which they are let and the date of such letter shall constitute
the commencement of the term of this Lease. Whether or not Lessee has executed
such letter of acceptance, taking possession of the leased premises by Lessee
shall be deemed to establish conclusively that the improvements have been
completed in accordance with the plans and specifications, are suitable for the
purposes for which the leased premises are let, and that the leased premises are
in good and satisfactory condition as of the date possession was so taken by
Lessee,


8



--------------------------------------------------------------------------------

except for latent defects, if any. The reasonable time to complete after notice
shall not exceed 60 days unless the delays are caused by Lessee.

11.06   Square Feet. “Square feet” or “square foot” as used in this Lease
includes the area contained within the leased premises together with a common
area percentage factor of the leased premises proportionate to toe total
rentable building area. Lessee’s actual percentage for computation of its share
of operating expenses shall be agreed upon by the parties at the same time as
agreement on the plans and specifications as required in Article 6.02.

ARTICLE 12.00 MISCELLANEOUS

12.01   Waiver. Failure of Lessor to declare an event of default immediately
upon its occurrence, or delay in taking any action in connection with an event
of default, shall not constitute a waiver of the default, but Lessor shall have
the right to declare the default at any time and take such action as is lawful
or authorized under this Lease so long as the event of default continues.
Pursuit of any one or more of the remedies set forth in Article 10.00 above
shall not preclude pursuit of any one or more of the other remedies provided
elsewhere in this Lease or provided by law, nor shall pursuit of any remedy
constitute forfeiture or waiver of any rent or damages accruing to Lessor by
reason of the violation of any of the terms provisions or covenants of this
Lease. Failure by Lessor to enforce one or more of the remedies provided upon an
event of default shall not be deemed or construed to constitute a waiver of the
default or of any other violation or breach of any of the terms, provisions and
covenants contained in this Lease.

12.02   Act of God. Lessor shall not be required to perform any covenant or
obligation in this Lease, or be liable in damages to Lessee, so long as the
performance or non-performance of the covenant or obligation is delayed, caused
or prevented by an act of God, force Majeure or by Lessee.

12.03   Attorney’s Fees. In the event either party defaults in the performance
of any of the terms, covenants, agreements or conditions contained in this Lease
and the non-defaulting party places in the hands of an attorney the enforcement
of all or any part of this Lease, including an action for recovery of the
possession of the leased premises, the defaulting party agrees to pay the
non-defaulting party’s costs of collection, including reasonable attorney’s fees
for the services of the attorney whether suit is actually filed or not.

12.04   Successors. This Lease shall be binding upon and inure to the benefit of
Lessor and Lessee and their respective heirs, personal representatives,
successors and assigns. It is hereby covenanted and agreed that should Lessor’s
interest in the leased premises cease to exist for any reason during the term of
this Lease, then notwithstanding the happening of such event this Lease
nevertheless shall remain unimpaired and in full force and effect, and Lessee
hereunder agrees to attorn to the then owner of the leased premises.

12.05   Rent Tax. If applicable in the jurisdiction where the leased premises
are situated, Lessee shall pay and be liable for all rental, sales and use taxes
or other similar taxes, if any levied or imposed by any city, state, county or
other governmental body having authority, such payments to be in addition to all
other payments required to be paid to Lessor by Lessee under the terms of this
Lease. Any such payment shall be paid concurrently with the payment of the rent,
additional rent, operating expenses or other charge upon which the tax is based
as set forth above.

12.06   Captions. The captions appearing in this Lease are inserted only as a
matter of convenience and in no way define, limit, construe or describe the
scope or intent of any section.

12.07   Notice. All rent arid other payments required to be made by Lessee shall
be payable to Lessor at the address set forth in section 1.05. All payments
required to be made by Lessor to Lessee shall be payable to Lessee at the
address set forth in Section 1.05, or at any other address within the United
States as Lessee may specify from time to time by written notice. Any notice or
document required or permitted to be delivered by the terms of this Lease shall
be deemed to be delivered (whether or not actually received) when deposited in
the United States Mail, postage prepaid, certified mail, return receipt
requested, addressed to the parties at the respective addresses set forth in
Section 1.05.

12.08   Submission of Lease. Submission of this Lease to Lessee for signature
does not constitute a reservation of space or an option to lease. This Lease is
not effective until execution by and delivery to both Lessor and Lessee.

12.09   Corporate Authority. If Lessee executes this Lease as a corporation,
each of the persons executing this Lease on behalf of Lessee does hereby
personally represent and warrant that Lessee is a duly authorized and existing
corporation, that Lessee is qualified to do business in the state in which the
leased premises are located, that the corporation has full right and authority
to enter into this Lese,


9



--------------------------------------------------------------------------------

and that each person signing on behalf of the corporation , is authorized to do
so. In the event any representation or warranty is false, all persons who
execute this Lease shall be liable, individually, as Lessee.

If Lessor executes this Lease as a limited liability company, each of the
persons executing this Lease on behalf of Lessor does hereby personally
represent and warrant that Lessor is a duly authorized and existing limited
liability company, that Lessor is qualified to do business in the state in which
the leased premises are located that the limited liability company has full
right and authority to enter into this Lease, and that each person signing on
behalf of the limited liability company is authorized to do so. In the event any
representation or warranty is false, all persons who execute this Lease shall be
liable, individually, as Lessor.

12.10   Severability. If any provision of this Lease or the application thereof
to any person or circumstance shall be invalid or unenforceable to any extent,
the remainder of this Lease and the application for such provisions to other
persons or circumstances shall not be affected thereby and shall be enforced to
the greatest extent permitted by law.

12.11   Lessor’s Liability. If Lessor shall be in default under this Lease and,
if as a consequence of such default, Lessee shall recover a money judgment
against Lessor, such judgment shall be satisfied only out of the assets of
Lessor as a Limited Liability Company.

12.12   Indemnity. Lessor agrees to indemnify and hold harmless Lessee from and
against any liability or claim, whether meritorious or not, arising with respect
to any broker whose claim arises by through or on behalf of Lessor. Lessee
agrees to indemnify and hold harmless Lessor from and against any liability or
claim, whether meritorious or not, arising with respect to any broker whose
claim arises by, through or on behalf of Lessee.

12.13   Governing Law. Any interpretation of this Lease or any other
determination of the rights or liabilities of the parties hereto, shall be
governed by the laws of the State of Colorado.

12.14   Brokers. See attached Addendum C(5) for Broker’s Commission Provisions.

12.15   Time of Essence. Time is of the essence for all provisions of this
Lease.

12.16   Rules and Regulations. The attached Rules and Regulations do hereby
become a part of this Lease and Agreement.

ARTICLE 13.00 OTHER PROVISIONS

Addendum. Incorporated into this lease by reference.

Addendum A - Rent Schedule
Addendum B - Lessee’s improvements and Space Plan
Addendum C - Additional Provisions

ARTICLE 14.00 AMENDMENT AND LIMITATION OF WARRANTIES

Entire Agreement. IT IS EXPRESSLY AGREED BY LESSEE, AS A MATERIAL CONSIDERATION
FOR THE EXECUTION OF THIS LEASE, THAT THIS LEASE, WITH THE SPECIFIC REFERENCES
TO WRITTEN EXTRINSIC DOCUMENTS, IS THE ENTIRE AGREEMENT OF THE PARTIES; THAT
THERE ARE, AND WERE, NO VERBAL REPRESENTATIONS, WARRANTIES, UNDERSTANDINGS,
STIPULATIONS, AGREEMENTS OR PROMISES PERTAINING TO THIS LEASE OR TO THE
EXPRESSLY MENTIONED EXTRINSIC DOCUMENTS NOT INCORPORATED IN WRITING IN THIS
LEASE.

Amendment. THIS LEASE MAY NOT BE ALTERED, WAIVED, AMENDED OR EXTENDED EXCEPT BY
AN INSTRUMENT IN WRITING SIGNED BY LESSOR AND LESSEE.

Limitation of Warranties. LESSOR AND LESSEE EXPRESSLY AGREE THAT THERE ARE AND
SHALL BE NO IMPLIED WARRANTIES OR MERCHANTABILITY, HABITABILITY, FITNESS FOR A
PARTICULAR PURPOSE OR OF ANY OTHER KIND ARISING OUT OF THIS LEASE, AND THERE ARE
NO WARRANTIES WHICH EXTEND BEYOND THOSE EXPRESSLY SET FORTH IN THIS LEASE.

ARTICLE 14.00 SIGNATURES


10



--------------------------------------------------------------------------------

SIGNED at Colorado Springs, this 23rd day of MAY, 1996

  

LESSOR:

 

LESSEE:

 


2221 Bijou Limited Liability Company,
a Colorado Limited Liability Company

 


American Teleconferencing Services, Ltd.

 

 

 

/s/ ROBERT A. COWEN

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 


BY:


/s LARS E. AKERBERG

 

 

 

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

Its

MANAGING PARTNER

 

Its

PRESIDENT

 


  

WITNESSES:

 

WITNESSES:

 


/s/ WILLIAM PLULTO

 


/s/ S.L. MOCK

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 


/s/ BONNIE A. ALTMAN

 


/s/ RICHARD L. CLARK

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 


11



--------------------------------------------------------------------------------

ADDENDUM TO LEASE AGREEMENT

THIS ADDENDUM is entered this 1st day of August, 1996, by and between 2221 Bijou
Limited Liability Company (“Lessor”) and American Teleconferencing Service, Ltd.
(“Lessee”).

WITNESSETH, THE FOLLOWING RECITALS:

WHEREAS, on May 23, 1996 the parties entered into that certain Standard Office
Lease concerning a portion of “The Chidlaw Building” located at 2221 Bijou
Street, Colorado Springs, Colorado, and

WHEREAS, on July _____, 1996, the parties agreed on the plans and specifications
for the build-out of the Tenant’s space, which agreement was a condition
precedent to the validity of the Lease, and

WHEREAS, said agreement on the plans and specifications resulted in the parties’
agreement to modify additional terms.

NOW. THEREFORE, in consideration of the foregoing recitals, and the mutual
covenants hereafter, the parties agree to the following amended terms:

1.         Base Rental Rate.    The initial Base Rental Rate shall increase from
$6/sq. ft. to $6.80/sq. ft. Periodic increases thereafter shall remain at the $0
.25 or $0.50 increments as set forth in the Lease.

2.         Landlord’s Build-Out Expenses.   In consideration of the rental rate
increase, Landlord’s build-out expenses shall be increased by a sum of
$250,000.00, which expenses are financed by and in consideration for the rent
increase.

3.         Ratification.    The parties hereby ratify and confirm all remaining
terms, conditions and covenants of the original Standard Office Lease, not
supplemented hereby.


 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have signed this Addendum to Lease Agreement on
the date above set forth.

 

LESSOR:

2221 Bijou Limited Liability Co.

 

LESSEE:

American Teleconferencing Services,. Ltd.

By: 


/s/ LARS E. AKERBERG

 

By: 


/s/ ROBERT A. COWEN

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

 

Lars e. Akerberg



 

 

 


Its: 


Managing Partner

 


Its: 


President



 



--------------------------------------------------------------------------------

AMENDED ADDENDUM A

BASE RENT SCHEDULE

1.04     Base Rent

(a)       Lessee agrees to pay the rent as set forth under the following Base
Rent Schedule as Base Rent each month through the 120 month term of this Lease.
The Base Rent shall be paid on the square feet actually occupied according to
the schedule and shall not include any pro-rata portion of the non-rentable
building area. In addition to the Base Rent, Lessee agrees to pay all expense
relating to the leased premises as required herein and to pay its pro rata share
of operating expenses relating to the building. Lessor’s estimate of the
operating expenses it will incur for the building and leased premises is $1.18
per square foot during the first calendar year of the lease term exclusive of
tenant utilities and tenant janitorial.

 

YEAR

 

BASE NNN RENT

 

SQ/FT LEASED

 

MONTHLY NNN RENT

 

ANNUAL NNN RENT

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

1  (mo. 1 – est)

 

$

6.80

 

27,109

 

$

15,361.77

 

 

 

1  (mo. 2 – 12, est)

 

$

6.80

 

36,974

 

$

20,951.93

 

$

245,833.03

 

2  (mo. 13 – 18 est)

 

$

7.05

 

45,000

 

$

26,437.50

 

 

 

2  (mo. 1924 est)

 

$

7.05

 

50,470

 

$

29,651.12

 

$

336,531.72

 

3  9/98 – 8/99

 

$

7.30

 

50,470

 

$

30,702.58

 

$

368,430.96

 

4  9/99 – 8/00

 

$

7.55

 

50,470

 

$

31,754.04

 

$

381,048.48

 

5  9/00 – 8/01

 

$

7.80

 

50,470

 

$

32,805.50

 

$

393,666.00

 

6  9/01 – 8/02

 

$

8.05

 

50,470

 

$

33,856.96

 

$

406,283.52

 

7  9/02 – 8/03

 

$

8.30

 

50,470

 

$

34,908.42

 

$

418,901.04

 

8  9/03 – 8/05

 

$

8.55

 

50,470

 

$

35,959.88

 

$

431,518.56

 

9  9/04 – 8/05

 

$

8.80

 

50,470

 

$

37,011.34

 

$

444,136,08

 

10  8/05 – 8/06

 

$

9.30

 

50,470

 

$

39,113.96

 

$

469,367.52

 


(b)       Triple Net Intent. It is the purpose and intent of Lessor and Lessee
that the rent provided in Article 1.04 and 2.01 shall be absolutely net to
Lessor, and that Lessee shall pay, without notice or demand, and without
abatement, deduction or setoff and save Lessor harmless from and against, all
costs, taxes, insurance (including the cost of the insurance set forth in
Section 7.03), expenses of maintenance, repair and replacement, and other
charges and expenses and obligations of every kind and nature whatsoever
relating to the leased premises which may arise or become due during the term of
this Lease. If Lessee is required to make any payment or incur any expense as
provided in this Lease and fails to do so, then Lessor, at its option, may make
the payment or incur the expense on Lessee’s behalf, and the cost thereof shall
be charged to Lessee as additional rent and shall be due and payable by Lessee
within twenty days from receipt of Lessor’s notice.


 



--------------------------------------------------------------------------------

To accomplish a true Triple Net Lease, Lessee’s share of operating expenses
shall be computed on the Lessee’s share of the “rentable” square feet rather
than the “useable” square feet of the building. Until the building is 50%
occupied or built out, Lessee’s share of operating expenses shall be 17.93%.

WHERE:

1.         TOTAL BLDG USEABLE SF = 296,380 SF

2.         TOTAL BLDG RENTABLE SF = 95% of the TOTAL BLDG
USEABLE SF (296,380 x 95% = 281,561 SF).

3.         Lessee’s operating expense percentage is:
50,470 SF divided by 281,561 Rentable SF = 17.93%

Notwithstanding the foregoing, during the first eighteen (18) months of the
Lease (unless Lessee’s square feet is increased by actual occupancy from the
above Base Rent Schedule), Lessee shall pay its share of operating expenses on
its share of the Rentable SF according to the above formula computed only on the
actual square feet leased. However, when computing Lessee’s share of the
building utilities, Lessee’s share shall be computed as if Lessee occupied
50,470 SF during the first 18 months even though actual occupancy may be less
than 50,470 SF.

At such time as 100% of the building layout is built out or planned space
according to plans and specifications, the actual building Rental SF shall be
computed and shall replace the estimate of 95% of Useable SF utilized in the
above formula. Lessor shall provide written notice to Lessee of the actual
Rentable SF at such time and Lessee shall thereafter pay its share of operating
expenses on its share of the actual Rentable SF commencing with the next due
monthly rental installment. At such time as 50% occupancy or build out of the
building is attained, Lessor shall have the right to adjust the total building
Rentable SF to actual using the 5% non-rentable estimate for the 50% portion of
the building not built out. Provided, however, the total building Rentable SF
shall never be less than 90% of total building Useable SF until the entire
building is built out or planned space according to plans and specifications.

  

LESSOR:

2221 Bijou Limited Liability Co.

 

LESSEE:

American Teleconferencing Services, Ltd.

By: 


/s/ LARS E. AKERBERG

 

By: 


/s/ S. L. MOCK

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

 

Lars E. Akerberg

 

 

 S. L. Mock, CFO


Its: 


Managing Partner

 


Its: 

 


 


 



--------------------------------------------------------------------------------

ADDENDUM D TO STANDARD OFFICE LEASE -

ACCEPTANCE OF PLANS AND SPECIFICATIONS
AND
SQUARE FOOTAGE AGREEMENT

THIS ADDENDUM D is entered this 28th day of July, 1996, by and between 2221
Bijou Limited Liability Company (“Lessor”) and American Teleconferencing
Service, Ltd. (“Lessee”).

WITNESSETH, THE FOLLOWING RECITALS:

WHEREAS, on May 23, 1996 the parties entered into that certain Standard Office
Lease concerning a portion of “The Chidlaw Building” located at 2221 Bijou
Street, Colorado Springs, Colorado, and

WHEREAS, Article 1.03 thereof specifies that the Lease “shall commence 120 days
after Lessee’s acceptance of the plans and specifications as set forth in
Article 6.01...”, and

WHEREAS, Article 6.01 allows either party to “declare this Lease null and void
if the plans and specifications are not mutually approved ... on or before
forty-five (45) days after execution of this Lease”, and

WHEREAS, Article 11.06 obligates the parties to agree on Lessee’s actual
percentage for computation of its share of operating expenses concurrently with
the agreement on the plans and specifications, and

WHEREAS, the parties desire to reach the agreements required in the foregoing
recitals and to waive any related contingencies or rights to void the Lease.

NOW, THEREFORE, in consideration of the foregoing recitals, and the mutual
covenants hereafter, the parties agree as follows:


 



--------------------------------------------------------------------------------

1.         Acceptance of Plans and Specifications. The parties hereby agree that
the plans and specifications attached hereto as Exhibit A and executed by the
parties are acceptable in all respects and shall govern the leasehold
improvement obligations of the parties unless hereafter modified in a subsequent
written change order executed by both parties. The right of either party to
declare this Lease null and void pursuant to Article 6.01 is hereafter waived by
each party.

2.         Completion/Lease Commencement Date. The “completion date” for
Lessor’s leasehold improvements set forth in Article 6 and the Lease
commencement date shall hereafter be deemed to be 43 days from and after the
date of the execution of this Addendum; such, date remaining subject to the
conditions of Article 11.05 of the Lease Agreement.

3.         Square Feet. Pursuant to Article 11.06, Lessee’s share of the
operating expenses shall be determined by multiplying the total operating
expenses as defined in the Lease times the following fraction:

the # of sq. feet actually occupied by Lessee from time to time as “phased-in”
as per Rent Schedule -Addendum A _______ square feet; the total rentable
building area 50,000 square feet = 17% of 296,380.

The “total rentable building area” in square feet as above indicated was
computed according to the Building Owners and Managers Association’s Standards
(BOMA). Should Lessor hereafter determine that the actual “total rentable
building area” has decreased because of final build-out of tenant’s spaces,
Lessor shall notify Lessee of the building’s new “total rentable building area”
in square feet and as a result thereof, the new percentage for Lessor’s share of
the operating expenses; which new percentage shall be effective immediately upon
the posting of said notice.

4.         Ratification. It is not the intent of the parties hereto to modify
the terms of the original Standard Office Lease but to supplement and reach the
agreements required therein. The parties hereby ratify and confirm all terms,
conditions and covenants of the original Standard Office Lease, not supplemented
hereby.


2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have signed this Addendum D on the date above
set forth.

 

 

LESSOR:

2221 Bijou Limited Liability Co.

 

LESSEE:

American Teleconferencing Services, Ltd.

 

By: 


/s/ LARS E. AKERBERG

 

By: 


/s/ ROBERT A. COWEN

 

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

 

 

Lars E. Akerberg



 

 

Robert F. Cowen



 

Its:

Managing Partner

 

Its: 

President

 


3



--------------------------------------------------------------------------------

ADDENDUM E TO LEASE AGREEMENT

THIS ADDENDUM is entered this 4th day of October, 1996, by and between 2221
Bijou Limited Liability Company (“Lessor”) and American Teleconferencing
Service, Ltd. (“Lessee”).

WITNESSETH, THE FOLLOWING RECITALS:

WHEREAS, on May 23, 1996 the parties entered into that certain Standard Office
Lease concerning a portion of “The Chidlaw Building” located at 2221 Bijou
Street, Colorado Springs, Colorado, and

WHEREAS, on July 18, 1996, the parties agreed on the plans and specifications
for the build-out of the Tenant’s space, which agreement (identified as Addendum
D to Standard Office Lease) was a condition precedent to the validity of the
Lease, and

WHEREAS, said agreement on the plans and specifications resulted in the parties’
agreement to modify additional terms.

NOW, THEREFORE, in consideration of the foregoing recitals, and the mutual
covenants hereafter, the parties agree to the following amended terms:

1.         Leased Premises. Article 1.2 of the original Lease estimated the
amount of square feet to be rented to be 50,000 square feet. Pursuant to the
agreed upon plans and specifications, the actual area to be occupied by Lessee
is agreed to be 50,470 square feet. The square feet upon which the “Base Rent”
shall be paid shall be phased in as per the Amended Rent Schedule attached as
Amended Addendum A.

2.         Base Rental Rate. The initial Base Rental Rate as set forth in
Addendum A to the original Lease Agreement shall increase from $6/sq. ft. to
$6.80/sq. ft. Periodic increases thereafter shall remain at the $0.25 or $0.50
increments as set forth in the Lease. An Amended Rent Schedule is attached as
Amended Addendum A.


 



--------------------------------------------------------------------------------

3.         Lessor’s Build-Out Obligations.

(a)       Amended Amount of Lessor’s Build-Out Obligation. In consideration of
the rental rate increase and the adjusted square feet rented of 50,470 square
feet, Lessor’s build-out expenses shall be increased from the original amount
computed pursuant to Addendum B of the original Lease Agreement to the sum of
$956,580.00 computed as follows:

 

50,470 SF x $14/SF

=

$706,580

 

plus “additional amount”

=

$250,000*

 

 

 

 

 

TOTAL

 

$956,580

 


      *   The consideration for the “additional amount” in Lessor’s obligation
is the increase in the Base Rental Rate set forth in No. 2 of this Addendum E.

(b)       Excess Improvement Expenses/Lessee’s Payment Obligations. Lessee shall
pay the excess build out expenses over and above the sum of $956,580 except
those expenses specifically allocated to Lessor in the original Lease Agreement.
Pursuant to Addendum B of the original Lease, Lessee’s obligation is to pay
one-half (1/2) of its share upon the completion of the plans and specifications
drawings and one-half (1/2) on substantial completion. By the execution hereof,
Lessor agrees to modify the initial payment obligation to the sum of $100,000.00
with the balance due upon substantial completion and computation of final costs.

4.         Amended Lease Commencement-Occupancy-Completion Dates. The
“completion date” and the “Lease Commencement Date” originally set forth in
Article 6 of the Lease Agreement were amended by the parties in Addendum D and
are hereby further amended so that Lessor’s obligation is to complete the
construction of Phase I to allow occupancy thereof on or before September 1,
1996 and to further cause the completion of construction of Phase II by
September 30, 1996. Phase I includes the Telephony, LAN, computer rooms,
bathrooms, and OPS/RES open room, with mid-east entrance. Phase II shall include
the general offices, executive rooms, reception and the remainder of the
premises. The construction phases were determined in acccordance with the
requirements of J. Roth Hyland, consulting program manager and ATS
representative for site relocation, in his June 27, 1996 correspondence to
Lessor’s architect, David Weesner.


2



--------------------------------------------------------------------------------

The definition of “completion date” as set forth in Article 11.05 of the
original Lease shall remain in effect including the reasonable time to complete
after notice provided to Landlord not to exceed sixty (60) days unless the
delays are caused by Lessee.

5.         Ratification. The parties hereby ratify and confirm all remaining
terms, conditions and covenants of the original Standard Office Lease, not
supplemented hereby.

IN WITNESS WHEREOF, the parties have signed this Addendum to Lease Agreement on
the date above set forth.

 

LESSOR:

2221 Bijou Limited Liability Co.

 

LESSEE:

American Teleconferencing Services, Ltd.

By: 


/s/ LARS E. AKERBERG

 

By: 


/s/ S. L. MOCK CFO

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

 

Lars E. Akerberg

 

 

 


Its:


Managing Partner

 


Its:

 

 

 

 

 

--------------------------------------------------------------------------------


3



--------------------------------------------------------------------------------

FIRST AMENDMENT TO
STANDARD OFFICE LEASE

THIS FIRST AMENDMENT, is made and entered into this __________ day of May, 1998
by and between 2221 BIJOU LLC, (“Lessor”), and AMERICAN TELECONFERENCING
SERVICES, LTD., (“Lessee”).

WITNESSETH, THE FOLLOWING RECITALS:

WHEREAS, on May 23, 1996, the parties entered into a Standard Office Lease,
hereafter “SOL” (which included Addendums dated July 18, 1996 and October 4,
1996) wherein Lessor agreed to lease to Lessee 54,470 SF in the Chidlaw Building
located at 2221 East Bijou Street, Colorado Springs, Colorado 80909; the terms
of which Standard Office Lease and Addendums are incorporated herein by
reference, and

WHEREAS, Lessee desires to Lease expansion space of 4,190 useable SF (4,400
rentable SF) in the Chidlaw Building, and

WHEREAS, the parties have agreed on the terms necessary to amend the original
Standard Office Lease and Addendums to include the expansion space.

NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
promises, covenants and undertaking hereafter, the parties agree to this First
Amendment to Standard Office Lease and the following terms:

1.         LEASED PREMISES: In consideration of the covenants herein, the leased
premises in the Standard Office Lease, hereafter “SOL” is expanded to include
the 4,190 useable SF located on the upper level of the Chidlaw Building as
identified on Exhibit A attached hereto and incorporated herein, hereafter
“expansion space.”

2.         TERM: The lease term for the expansion space shall commence May 1,
1998 and terminate on August 31, 2006 so as to be co-terminus with the remaining
term under the SOL.


 



--------------------------------------------------------------------------------

3.         RENT: The NNN base rent for the expansion space shall initially be
$8.75/SF/yr. payable in monthly installments due concurrently with the NNN base
rent under the SOL. The NNN base rent shall be based on 4,400 rentable SF.
Annually, commencing May 1, 1999, the NNN base rent shall increase in $.25/yr.
increments. Attached as Exhibit B is the Base NNN Rent Schedule for the
expansion space lease term.

4.         OPERATING EXPENSES: In addition to the NNN base rent, Lessee shall
pay, its pro-rata share of the building and premises operating expenses as they
are defined in the SOL. Payment shall be made in the same manner as set forth
therein. Tenant space utilities for gas and water shall be included in the
operating expenses but tenant space electrical consumption shall be separately
metered and paid by tenant in addition to its share of operating expenses. For
calendar year 1998. Lessee shall pay the estimated monthly sum of $432.67 for
operating expenses; which monthly sum is based on the estimated annual operating
expenses of $1.18/SF x 4,400 SF.

5.         EXPANSION SPACE LEASE IMPROVEMENTS: Lessor will pay to Lessee a
landlord’s tenant improvement allowance of $17 per rentable square foot, or the
sum of $74,800. The Landlord’s tenant improvement allowance shall be due and
payable within thirty (30) days after substantial completion of the space
build-out by tenant and certification of completion by the City of Colorado
Springs. Lessee shall be responsible for construction of all tenant space and
lease improvements to the expansion space. The provisions of Article 6.02 in
Addendum B of the Standard Office Lease concerning Lessor’s consent to the plans
and specifications for any improvements shall be applicable. The parties agree
that Lessee intends to build out the tenant space and to construct improvements
in a manner consistent with the existing leased space and landlord’s consent
will not be unreasonably withheld under this understanding. Lessor may demand,
as a condition of consent, that Lessee provide reasonable documentation and
agrees to reasonable


2



--------------------------------------------------------------------------------

means of protecting Lessor and its lender against mechanic’s liens arising from
any improvements; which protection documentation shall be provided prior to or
contemporaneously with payment of the tenant improvement allowance.

The parties agree that the leased premises are currently in a condition
acceptable to Lessee without further Lessor expense.

6.         PARKING SPACES: In consideration of the lease of the expansion space,
Lessor shall, during the term, provide Lessee with an additional 24 parking
spaces in proximity to tenant’s entrance for the expansion space.

7.         RATIFICATION AND CONFIRMATION: Except as herein provided, the parties
hereby ratify and confirm that the remaining terms, of the Standard Office Lease
dated May 23, 1996 and the Addendums dated July 18, 1996 and October 4, 1996
remain in full force and effect and, except as modified herein, shall govern the
expansion space.

IN WITNESS WHEREOF, the parties have executed, this First Amendment to Standard
Office Lease the dates below set forth.

 

 

LESSOR:

2221 BIJOU LIMITED LIABILITY CO.



 

LESSEE:

AMERICAN TELECONFERENCING
SERVICES, LTD.

 

By: 


/s/ LARS E. AKERBERG

 

By: 





 

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

 

 

Lars E. Akerberg

 

 

 

 


Its: 


Managing Partner

 


Its: 





 

 

 

 

 

--------------------------------------------------------------------------------

 

Dated: 

 

 

Dated: 

 

 

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------


 


3



--------------------------------------------------------------------------------

SECOND AMENDMENT TO
STANDARD OFFICE LEASE

THIS SECOND AMENDMENT, is made and entered into this ___ day of May, 1998 by and
between 2221 BIJOU LLC, (“Lessor”), and AMERICAN TELECONFERENCING SERVICES,
LTD., (“Lessee”).

WITNESSETH, THE FOLLOWING RECITALS

WHEREAS, on May 23, 1996, the parties entered into a Standard Office Lease
(which Standard Office Lease included Addendums dated July 18, 1996 and October
4, 1998) wherein Lessor agreed to lease to Lessee 54,470 SF in the Chidlaw
Building located at 2221 East Bijou Street, Colorado Springs, Colorado 80909,
commencing September 1, 1996; the terms of which Standard Office Lease and
Addendums are incorporated herein by reference;

WHEREAS, on the same date hereof, the parties entered into a First Amendment to
Standard Office Lease wherein Lessor agreed to lease to Lessee 4,400 additional
rentable SF in the upper level of said building, the terms of which are
incorporated herein by reference;

WHEREAS, Lessee desires to Lease expansion space of 48,405 useable SF (50,825
rentable SF) in the lower level of the Chidlaw Building; and

WHEREAS, building tenant Memorial Hospital has an existing Right of First
Refusal to lease all remaining lower level space in the Chidlaw Building.

NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
promises, covenants and undertakings hereafter, the parties agree as follows:

1.        EXPANSION OF LEASED PREMISES. As and for an expansion of the leased
premises subject to the Standard office Lease and First Amendment thereto,
Lessor hereby leases, lets and demises to Lessee 50,825 rentable SF (48,405
usable SF x 1.05 R/U factor) as identified on the Lower Level Floor Plan of
David Weesner Associates, dated March 19, 1998 and attached hereto as Exhibit A.


 



--------------------------------------------------------------------------------

2.        TERM OF EXPANSION LEASED PREMISES. The term for the expansion leased
premises shall be thirty-six (36) months commencing immediately upon the
termination of the Right of First Refusal to lease in favor of Memorial Hospital
(as hereafter required and set forth in Article 8) and ending thirty-six (36)
months thereafter.

Notwithstanding the foregoing, Lessor shall have the right to terminate the term
of the Lease as to part or all of the Leased Premises by the giving of ninety
(90) days written notice to Lessee. Provided, however, Lessor may not give
notice which becomes effective prior to the end of the eighteenth (18th) month
of the Lease Term.

Lessee, at any time during the thirty-six (36) month Lease term, may, by written
notice to Lessor, elect to extend the Lease Term to a term ending on August 31,
2006 for any designated portion of the Leased Premises in excess of 10,000
rentable SF. Lessor shall have the right, by written notice within ten (10) days
of receipt of Lessee’s notice, to reject any area of the Leased Premises
designated by Lessee if the designated area is deemed by Lessor, in its sole
discretion, to be harmful to future leasing. In said notice, Lessor shall
designate reasonable acceptable alternative space. Lessee shall have five (5)
days thereafter to accept or reject Lessor’s alternative space proposal by
written notice to Lessor.

Lessee’s election may not be exercised on any portion of the Leased Premises
after the receipt of Lessor’s termination notice thereon given in accordance
with the foregoing paragraph.

The NNN rental amount during any extended term elected by Lessee shall be in
accordance with the Base Rent schedule set forth hereafter in Article 3.

3.        RENT SCHEDULE FOR EXPA1SION SPACE. As and for Rent during the term for
the expansion space, or for any extended term elected pursuant to Article 2,
Lessee shall pay Base Rent and


2



--------------------------------------------------------------------------------

Operating Expenses in the manner set forth in Article 2 and ADDENDUM A of the
Standard Office Lease according to the following Rent Schedule, to-wit:

Base Rent Schedule

  

Months

 

Base
III Rent

 

SQ. PT. Leased
(rentable)

 

Annual
III Rent

 

Monthly
III Rent

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

 

1-36

 

$1.50/SP

 

50,825.00              

 

$  76,237.50

 

$    6,353.13

 

 

 

 

 

 

 

 

 

 

 

19-36 (on extended
        term space)

 

$4.55/SP

 

50,825.00              

 

$231,253.75

 

$  19,271.15

 

 

 

 

 

 

 

 

 

 

 

37-48      “       ”

 

$4.80/SP

 

50,825.00 (or less)

 

$243,960.00

 

$  20,330.00

 

 

 

 

 

 

 

 

 

 

 

49-60      “       ”

 

$5.05/SP

 

50,825,00(or less)

 

$256,666.25

 

$  21,388.85

 

 

 

 

 

 

 

 

 

 

 

61-72      “       ”

 

$5.30/SP

 

50,825.00 (or less)

 

$267,372.50

 

$22,4477.71

 

 

 

 

 

 

 

 

 

 

 

73-84      “       ”

 

$5.55/SP

 

50,825.00 (or less)

 

$232,078.75

 

$    23,50.56

 

 

 

 

 

 

 

 

 

 

 

85-96      “       ”

 

$5.33/SP

 

50,825.00 (or less)

 

$294,785.00

 

$  24,565.42

 

 

 

 

 

 

 

 

 

 

 

96-8/31/2006

 

$6.05/SP

 

50,825.00 (or less)

 

$307,491.25

 

$  25,624.27

 


Triple Net Intent. It is the purpose and intent of Lessor and Lessee that the
base rent provided in the above schedule shall be absolutely net to Lessor, and
that Lessee shall pay, AS ADDITIONAL RENT, without notice or demand, and without
abatement, deduction or setoff and save Lessor harmless from and against, all
prorated operating expenses in the manner and as defined in Article 2.02 and
2.03 of the Standard Office Lease. If Lessee is required to make any payment or
incur any expense as provided in this Lease and fails to do so, then Lessor, at
its option, may make the payment or incur the expense on Lessee’s behalf, and
the cost thereof shall be charged to Lessee as additional rent and shall be due
and payable by Lessee in accordance with Article 2.02 of the Standard Office
Lease.


3



--------------------------------------------------------------------------------

Based on the expansion Leased Premises area of 50,825 SF, Lessee’s pro-rated
share of operating expenses shall be 18.05%, computed as follows: 50,825
rentable SF divided by 281,561 rentable SF.

Lessor’s estimate of the operating expenses it will incur for the building and
leased premises is $1.18 per square foot during the 1998 calendar year inclusive
of tenant space utilities for gas and water but excluding tenant space
electrical (which shall be separately metered and paid by tenant) and exclusive
of tenant janitorial. Lessee agrees to pay as additional rent monthly, along
with payments of Base Rent, the sum of $4,997.79 as its pro-rata share of
operating expenses during calendar year 1998 of this Lease as provided in
Paragraph 2.02 of the Standard Office Lease.

4.         IMPROVEMENTS TO EXPANSION LEASED PREMISES. In lieu of the provisions
of Article 6.01 and 6.02 and ADDENDUM B of the Standard Office Lease, Lessor
shall have no obligation to build out the expansion leased premises or to pay
any tenant improvement allowance to Lessee. Lessee shall be solely responsible
to build out the expansion leased premises. Prior to the commencement of any
improvements, Lessee shall obtain the written consent of Lessor to the plans and
specifications in the manner as provided in Article 6.02 of the Standard Office
Lease. Lessor’s consent shall not be unreasonably withheld provided that Lessor
may demand reasonable protection against mechanic’s liens and provided further
that the Lessee’s planned improvements comply with applicable building codes and
are in conformity and consistent with the general construction of the remainder
of the leased premises including Lessee’s space leased in the original Standard
Office Lease and First Amendment thereto.

Notwithstanding the foregoing, Lessor shall (1) deliver the Premises to Lessee
in broom clear condition, (2) make available comparable electrical and HVAC
capacity to the boundary of the expansion space as provided to Lessee’s existing
space, (3) cause the encapsulation or removal of the asbestos floor tiles in the
expansion space, at its sole expense, within forty-five (45) days after demand
by written notice from Lessee, and (4) reimburse


4



--------------------------------------------------------------------------------

Lessee for one-half of the reasonable and necessary costs of the space demising
walls (exclusive of interior and exterior dry wall finish) within fifteen (15)
days of the completion thereof.

5.         PARKING. In addition to the parking privileges granted in the
Standard Office Lease and the First Amendment thereto, Lessor shall make
available to Lessee, at all times during the term for the expansion space, two
(2) additional parking spaces per 1,000 rentable SF.

6.         BROKERS. Lessee represents and warrants to Lessor that it has not
been represented by any broker who is entitled to receive or claim a commission
based on the lease of the expansion space and shall hold Lessor harmless and
indemnify Lessor from any claims to a commission. Lessor represents and warrants
to Lessee that it has been represented Brokers Michael Palmer and James
Spittler, Highland Commercial Group, L.L.C., (hereinafter “Highland”) and by no
other broker. Lessor shall be solely responsible for payment of any leasing
commission to its Brokers as aforesaid.

7.         ADOPTION OF REMAINING LEASE TERMS BY REFERENCE. Except as herein
provided, the parties agree that the expansion space shall be subject to the
terms, conditions and covenants of the Standard Office Lease and First Amendment
thereto, which terms are adopted by reference as if fully set forth herein.

8.         CONTINGENCY. The parties understand and agree that the obligations of
the parties herein are subject to and expressly contingent upon the waiver or
release of the Right of First Refusal to lease the expansion space in favor of
building tenant Memorial Hospital. Lessor shall be obligated to provide formal
notice of the Right of First Refusal to Lease to said tenant within three (3)
days after the execution hereof in the manner as set forth in the Memorial
Lease, the provisions of which Lessee acknowledges receipt. Should Memorial
Hospital waive or release its Right of First Refusal, this Lease shall become
binding and immediately effective upon Lessor’s posting of written notice
thereof to Lessee. Should Memorial exercise its Right of First Refusal, this
Second Amendment to Standard Office Lease shall be deemed null and


5



--------------------------------------------------------------------------------

void upon written notice to Lessee within two (2) business days following
exercise of the right by Memorial Hospital.

IN WITNESS WHEREOF, the parties have executed this Second Amendment to Standard
Office Lease the dates below set forth.

 

 

LESSOR:

2221 Bijou Limited Liability Co. Corporation



 

LESSEE:

AMERICAN TELECONFERENCING
SERVICES, LTD.

 

By: 


/s/ LARS E. AKERBERG

 

By: 





 

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

 

 

Lars E. Akerberg

 

 

 

 

 

 

 

 

 

 

Its: 

Managing Partner

 

Its: 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

Dated: 

 

 

Dated: 

 

 

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------


 


6



--------------------------------------------------------------------------------

THIRD AMENDMENT TO
STANDARD OFFICE LEASE

THIS THIRD AMENDMENT, is made and entered into this _____ day of September, 1999
by and between 2221 BIJOU LLC, a Colorado Limited Liability Company (“Lessor”),
and American Teleconferencing Services, Ltd., (“Lessee”).

WITNESSETH, THE FOLLOWING RECITALS:

WHEREAS, on May 23, 1996, the parties entered into a Standard Office Lease
(which Standard Office Lease included Addendums dated July 18, 1996 and October
4, 1996) wherein Lessor agreed to lease to Lessee 54,470 SF in the Chidlaw
Building located at 2221 East Bijou Street, Colorado Springs, Colorado 80909,
commencing September 1, 1996; the terms of which Standard Office Lease and
Addendums are incorporated herein by reference;

WHEREAS, on May 5, 1998, the parties entered into a First Amendment to Standard
Office Lease wherein Lessor agreed to lease to Lessee an additional 4,400
rentable SF in the upper level of said building; the terms of which are
incorporated herein by reference;

WHEREAS, on May 5, 1998, the parties entered into a Second Amendment to Standard
Office Lease wherein Lessor agreed to lease to Lessee 50,825 rentable SF in the
lower level of said building; the terms of which are incorporated herein by
reference; and

WHEREAS, the parties desire to extend the lease term on a portion of the lower
level space leased under the Second Amendment to Standard Lease (hereafter
“Improved Space”) and to further modify the lease terms concerning the remaining
lower level space (hereafter “Unimproved Space”).

NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
promises, covenants and undertakings hereafter, the parties agree, effective as
of November 15, 1999, as follows:

1.         LEASED PREMISES. From and after November 15, 1999, the leased
premises, originally described in the Second Amendment to Standard Office Lease
as:

48,405 useable SF x 1.05 R/U factor = 50,825 rentable SF shall be designated as:






--------------------------------------------------------------------------------

“UNIMPROVED SPACE” - consisting of 29,475 useable SF x 1.05 RU factor = 30,949
rentable SF (depicted as ATS RESERVE 14,980 SF and ATS RESERVE 14,495 SF on
Exhibit A - The Lower Level Floor Plan attached hereto and incorporated herein.

AND

“IMPROVED SPACE” - consisting of 18,930 useable SF x 1.05 R/U factor = 19,876
rentable SF (depicted as PHASE ONE OCCUPIED 7,830 SF and PHASE TWO UNDER
CONSTRUCTION 11,100 SF on Exhibit A - The Lower Level Floor Plan attached hereto
and incorporated herein.

2.         TERM. Article 2 - TERM OF EXPANSION LEASED PREMISES, as contained in
the Second Amendment to Standard Office Lease, is hereby modified by its
deletion in its entirety and by substitution of the following:

a.        Lease Term for Unimproved Space. The original lease term of 36 months
for the unimproved 30,949 rentable SF shall remain the same and the parties
hereby confirm and ratify that its termination date is May 14, 2001.

Lessor shall no longer have the right to notify Lessee of the termination of the
lease term prior to May 14, 2001. In consideration for Lessor’s waiver of this
right of early termination, Lessee agrees that should it desire to improve all
or any portion of the space during the lease term, then commencing 90 days after
Lessor approves the plans and specifications for the improvements pursuant to
Article 4 of the Second Amendment to Standard Office Lease, the lease term on
the area approved for improvement shall be extended to August 31, 2006 so as to
be coterminous with the lease term for the remainder of Lessee’s space in the
building.

However, Lessee, at any time during the remaining lease term, may by written
notice to Lessor, elect to extend the lease term to a term ending on August 31,
2006 for any designated portion of the unimproved space. Upon receipt of any
said notice, Lessor shall have the right, by written notice within ten days of
receipt of Lessee’s notice, to reject any area of the leased premises designated
by Lessee if the designated area is deemed by Lessor, in its sole discretion, to
be harmful to future leasing. In said notice, Lessor shall designate reasonably
acceptable alternative space of the same area. Lessee shall have five days
thereafter to accept or reject Lessor’s alternative space proposal by written
notice to Lessor.

b.        Lease Term for Improved Space. The original lease term for the 19,876
improved rentable SF is hereby extended to August 31, 2006.


2



--------------------------------------------------------------------------------

3.         RENT SCHEDULE. Article 3 - RENT SCHEDULE FOR EXPANSION SPACE, as
contained in the Second Amendment to Standard Office Lease, is hereby modified
by its deletion in its entirety and by substitution of the following:

As and for the base NNN rent during the lease terms for the Unimproved Space and
for the Improved Space, Lessee shall pay base rent (and the operating expenses)
in the manner set forth in Article 2 and Addendum A of the original Standard
Office Lease according to the following rent schedules, to-wit:

IMPROVED SPACE
Base Rent Schedule

  

Term

 

Base
NNN Rent

 

SQ. FT. Leased
(rentable)

 

Annual
NNN Rent

 

Monthly
NNN Rent

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

11/15/99 - 5/14/2001

 

$

4.55

 

19,876

 

$

135,653.76

(18 mos.)

$

7,536.32

 

05/15/01 - 05/14/02

 

$

4.80

 

19,876

 

$

95,404.80

 

$

7,950.40

 

05/15/02 - 05/14/03

 

$

5.05

 

19,876

 

$

100,373.80

 

$

8,364.48

 

05/15/03 - 05/14/04

 

$

5.30

 

19,876

 

$

105,342.80

 

$

8,778.57

 

05/15/04 - 05/14/05

 

$

5.55

 

19,876

 

$

110,311.80

 

$

9,192.65

 

05/15/05 - 05/14/06

 

$

5.80

 

19,876

 

$

115,280.80

 

$

9,606.73

 

05/15/06 - 08/31/06

 

$

6.05

 

19,876

 

$

35,072.87

(3 ½ mos.)

$

10,020.82

 


UNIMPROVED SPACE
Base Rent Schedule

  

Term

 

Base
NNN Rent

 

SQ. FT. Leased
(rentable)

 

Annual
NNN Rent

 

Monthly
NNN Rent

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

 

 

 

 

11/15/99 - 5/14/2001

 

$

1.50

 

30,949

 

$

69,635.34

(18 mos.)

$

3,868.63

 

 

FOR ANY OF UNIMPROVED SPACE ON WHICH THE LEASE TERM IS EXTENDED TO 8/31/2006   

 

 

11/15/99 - 05/14/01

 

$

4.55

 

SF Elected

 

As Calculated

 

As Calculated

 

05/15/01 - 05/14/02

 

$

4.80

 

SF Elected

 

As Calculated

 

As Calculated

 

05/15/02 - 05/14/03

 

$

5.05

 

SF Elected

 

As Calculated

 

As Calculated

 

05/15/03 - 05/14/04

 

$

5.30

 

SF Elected

 

As Calculated

 

As Calculated

 

15/15/04 - 05/14/05

 

$

5.55

 

SF Elected

 

As Calculated

 

As Calculated

 

05/15/05 - 05/14/06

 

$

5.80

 

SF Elected

 

As Calculated

 

As Calculated

 

05/15/06 - 08/31/06

 

$

6.05

 

SF Elected

 

As Calculated

 

As Calculated

 



3



--------------------------------------------------------------------------------

Triple Net Intent. It is the purpose and intent of Lessor and Lessee that the
base rent provided in the above schedule shall be absolutely net to Lessor, and
that Lessee shall pay, AS ADDITIONAL RENT, without notice or demand, and without
abatement, deduction or setoff and save Lessor harmless from and against, all
prorated operating expenses in the manner and as defined in Article 2.02 and
2.03 of the Standard Office Lease. If Lessee is required to make any payment or
incur any expense as provided in this Lease and fails to do so, then Lessor, at
its option, may make the payment or incur the expense on Lessee’s behalf, and
the cost thereof shall be charged to Lessee as additional rent and shall be due
and payable by Lessee in accordance with Article 2.02 of the Standard Office
Lease.

4.         ADOPTION OF REMAINING TERMS BY REFERENCE. Except as otherwise herein
provided, the parties agree that the leased premises described herein shall be
subject to the terms, conditions and covenants of the Standard Office Lease,
Addendums thereto and the First and Second Amendments thereto; which terms are
adopted by reference as if fully set forth herein.

IN WITNESS WHEREOF, the parties have executed this Second Amendment to Standard
Office :Lease the dates below set forth.

  

 

LESSOR:

 

LESSEE:

 

 

 

 

 

2221 Bijou Limited Liability Co.
a Colorado Limited Liability Company

 

American Teleconferencing Services, Ltd.

 

 

 

 

 

By: 

FLENINGE PARTNERSHIP, a
Minnesota General Partnership,
its Chief Manager

 

By: 

/s/ PATRICK G. JONES

 

 

 

--------------------------------------------------------------------------------

 

 

Its:

Sr. VP

  

 

 

 

 

 

By: 


/s/ LARS E. AKERBERG

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

Lars E. Akerberg

 

 

 

 

Its:

Partner

 

 

 

 

Dated:


9/2/99

 

Dated:

 

 

 

 

 

 

--------------------------------------------------------------------------------


4



--------------------------------------------------------------------------------

RELEASE AND WAIVER OF LIEN
AND INDEMNITY AGREEMENT

THE STATE OF COLORADO)
                                                       ) ss.    KNOW ALL PERSONS
BY THESE PRESENTS:
COUNTY OF EL PASO           )

IN CONSIDERATION of the payment made to the undersigned (“Tenant”) by 2221 Bijou
LLC (“Owner”), such payment being all amounts owed to Tenant under the Lease
between Owner and Tenant dated May 5, 1998, through the “Effective Date”
(defined in the second paragraph below), in connection with the furnishing of
labor, materials and/or services for construction or repairs (herein called the
“Services”) through the Effective Date at the property having the physical
address of 2221 East Bijou Street, Colorado Springs, Colorado 80909 (together
with all improvements thereon called the “Property”), the receipt and adequacy
of such full payment in the amount of $74,800.00 paid by check # _______ being
hereby acknowledged, Tenant hereby (a) releases and discharges Owner from all
amounts owed through the Effective Date in connection with the Services, and (b)
releases and discharges Owner and the Property from any liens, claims of liens,
and any other charges which Tenant may now or hereafter have against Owner or
the Property for Services through the Effective Date, whether or not evidenced
by lien affidavits, and whether or not filed for record.

It is Tenant’s intent that Owner and the Property be free from all liens and
lien claims that Tenant or any party acting by, through, or under the Tenant may
now or hereafter have against the Owner or the Property for Services through the
Effective Date. This Release and Waiver of Lien and Indemnity Agreement is
effective for all Services up to and including the 31st day of December, 1998
(the “Effective Date”).

Tenant represents that the Services work through the Effective Date have
actually been done, and all subcontractors, laborers and materialmen employed by
Tenant or otherwise acting through or under Tenant, and all related costs for
materials placed or installed on the Property and rent payments for equipment
used, if any, for the Services have been fully paid through the Effective Date.

Tenant will indemnify and hold harmless Owner and any lender holding a mortgage
on the Property from and against all liability and costs arising from any claim
or lien that may at any time be asserted against Owner, any such lender or the
Property by Tenant or any other party by virtue of the Services performed
through the effective Date.

EXECUTED this 12th day of February 1999.

  

 

 

TENANT:

American Teleconferencing Services,
Ltd., a Missouri Corporation





 

By: 


/s/ FERYL L. HYLAND

 

 

 

--------------------------------------------------------------------------------

 

 

 

Feryl L. Hyland

 

 

Its:

Facilities/Administration Manager

 


 



--------------------------------------------------------------------------------

ACKNOWLEDGMENT

THE STATE OF COLORADO)
                                                       ) ss.
COUNTY OF EL PASO           )

BEFORE ME, the undersigned, a Notary Public, on this day personally appeared
Feryl L. Hyland, of American Teleconferencing Services. Ltd., a Missouri
Corporation, known to me to be the person and officer whose name is subscribed
to the foregoing instrument and acknowledged to me that she executed the same
for the purposes and consideration therein expressed, and in the capacity
therein stated, and as the act and deed of said company.

  

 

 

 

 





 

 


/s/ MARIA J. LECERE

 

 

 

--------------------------------------------------------------------------------

 

 

 

Notary Public

SWORN AFFIDAVIT OF TENANT PRINCIPAL

THE STATE OF COLORADO)
                                                      ) ss.
COUNTY OF EL PASO           )

The undersigned, after having been by me, a notary public in and for said County
and State, first duly sworn, on oath deposes and states:

“All of the statements and facts set out above in this Release and Waiver of
Lien and Indemnity Agreement are true and correct, and I hereby restate the lien
releases of Contractor contained herein. I have no notice of any claim, lien, or
right to lien in favor of any laborer, serviceman or materialmen, and all money
advanced by Owner has gone solely for the payment of labor, materials and/or
services utilized on such job by my company.”

  

 

 

 

AMERICAN TELECONFERENCING SERVICES,
LTD., a Missouri Corporation

 

 

 

By: 


/s/ FERYL L. HYLAND

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

Feryl L. Hyland

 

 

 

Title: 

Facilities/ Administration Manager

SUBSCRIBED AND SWORN TO BEFORE THE UNDERSIGNED, a notary public in and for the
county and state first above named, on this 12th day of February 1999.

 

 

 

 

 

 

 

 

 


/s/ MARIA J. LECERE

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

Notary Public

 


 